Citation Nr: 0936585	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the head, mouth, and right leg. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In July 2009, the Veteran testified at a Board personal 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A transcript is of the hearing is of record.  
The Veteran also submitted a July 2009 statement that he 
would like to submit claims for the following disabilities: 
increased rating in excess of 10 percent for Type II diabetes 
mellitus, and service connection for headaches, acid reflux, 
bilateral hearing loss and tinnitus, hemorrhoids, heart 
disease, and internal bleeding.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Although the issue of service connection for a psychiatric 
disorder was claimed and styled as service connection for 
PTSD, the Board has more appropriately characterized the 
issue as service connection for a psychiatric disorder, and 
has included PTSD as one of the claimed diagnosed disorders.  
In this case, the medical evidence reflects that, although 
the Veteran claimed service connection for PTSD, he has been 
diagnosed with a dysthymic disorder.  In this regard, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
VA should broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for 
service connection when the medical record so reflects.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court held that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when 
determining what his actual claim may be, and that VA should 
consider alternative current psychiatric disorder within the 
scope of the filed claim.

The Board finds that VA examinations in accordance with the 
instructions below are necessary for both issues before 
commencing appellate review on the merits.   Regarding the 
issue of service connection for a psychiatric disorder, to 
include PTSD, this claim is remanded to afford the Veteran a 
VA psychiatric examination.  The medical record reflects that 
the Veteran has been diagnosed with a dysthymic disorder.  
The examiner conducting the August 2005 VA PTSD examination 
noted a dysthymic disorder diagnosis, but did not directly 
address whether this diagnosis was related to the Veteran's 
service.  

The record also confirms that the Veteran served in Vietnam 
combat during service as reflected by receipt of Combat 
Infantryman Badge and Purple Heart.  The law provides that, 
for any veteran who engaged in combat with the enemy in 
active service during a period of war the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of a veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  Specifically, the Court 
held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
two.  The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id.  

After considering the Veteran's lay statements as to 
experiencing a continuity of symptomatology of psychological 
trauma since service, the Board finds a VA psychiatric 
examination is necessary.  Id.; Clemons, supra.; 38 U.S.C.A. 
§ 1154(b). 38 C.F.R. § 3.159.  The purpose of the VA 
examination is to ascertain the Veteran's psychiatric 
diagnosis or diagnoses in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
and determine if any psychiatric diagnosis is related to 
combat events occurring during active service. 

Turning to the issue of service connection for residuals of 
shrapnel wounds to the head, mouth, and right leg, the Board 
finds a VA examination is necessary.  Although service 
treatment records did not show treatment for shrapnel wounds, 
the Veteran received a Combat Infantry Badge and a Purple 
Heart.  As a combat Veteran, his lay testimony of incurring 
residual injuries from in-service wounds may be accepted as 
credible, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b).  The Board finds 
that a VA examination is necessary to determine if the 
Veteran has any residual disability or disorder that are 
consistent with shrapnel wounds.  

Accordingly, these issues are REMANDED for the following 
actions:

1. Ascertain if the Veteran has received 
any VA, non-VA, or other medical treatment 
for any mental disorder, including PTSD, 
or for residuals of shrapnel wounds to the 
head, mouth, and right leg that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain these 
records and associate them with the claims 
folder.

2. The AMC/RO should arrange for the 
Veteran to undergo a VA mental disorders 
examination.  The relevant evidence in the 
claims file should be made available to 
the VA examiner designated to examine the 
Veteran, and the report of the examination 
should include discussion of the relevant 
medical history.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

The VA examiner should report the present 
psychiatric diagnosis or diagnoses in 
accordance with DSM-IV criteria.  With 
respect to each psychiatric diagnosis, the 
VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current DSM-IV psychiatric 
diagnosis was incurred in or is otherwise 
related to the Veteran's military service, 
particularly combat trauma during service.  

The VA examiner should set forth all 
examination findings, along with a 
complete rationale for each conclusion 
reached, in a printed (typewritten) 
report.

3. The AMC/RO should arrange for the 
Veteran to undergo a VA examination for 
his muscles and skin to examine the head, 
mouth, and right leg.  The relevant 
evidence in the claims file should be made 
available to the VA examiner, and the 
report of the examination should include 
discussion of the relevant medical 
history.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The VA examiner should identify any 
current disability of the Veteran's skin 
and/or muscles involving his head, mouth, 
and right leg that would be consistent 
with shrapnel wounds sustained in service.  
With respect to each disability or 
disorder noted, the VA examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that it is consistent 
with a shrapnel wound injury such as the 
in-service bomb and shrapnel wound injury 
reported by the Veteran.  

4. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remain denied, the RO should 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and should afford 
an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to assist the Veteran with his 
claim.  It is not the Board's intent to imply whether the 
benefits requested should be granted or denied. The Veteran 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


